DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,542,439) in view of Gueret (FR 2,916,950).
Gueret discloses a brush for applying a product to the eyelashes and/or eyebrows comprising a core (2), that extends along a longitudinal axis, and bristles (4) held by the core (2), the core comprising a bristle-carrying portion with a proximal end (6), intended to be fixed to a stem (t), and a distal end (5), the bristles having free ends defining an envelope surface (1), the envelope surface having at least one cross section having curved and straight portions or with an at least partially circular shape (Figures1-5), the envelope surface defining at least one facet (8) which extends longitudinally and is inclined with respect to the longitudinal axis of the core in the direction of the distal end. The facet (8) is delimited by an edge (5) oriented perpendicularly with respect to the longitudinal axis of the stem at the distal end (2) of the bristle-carrying portion of the core (see Figure 1-5). The facet (8) is inclined with respect to the 
Gueret discloses the claimed invention except that a facet width decreases in the direction towards the distal end instead of increases.  Gueret FR shows that the width of the facet either increasing or decreasing toward the distal end is an equivalent structure known in the art.  Therefore, because these two widths were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it .

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Gueret ‘439 cannot suggest the inclination of the facet of the brush as described in claim 1; specifically it cannot be delimited by an edge oriented perpendicularly with respect to the longitudinal axis of the core, is not persuasive.  Gueret ‘439 discloses the inclination as claimed “the envelope surface defining at least one facet (5) which extends longitudinally and is inclined (line 10) with respect to the longitudinal axis of the core in the direction of the distal end” (see Figures 1-5). With regards to the limitation “the at least one facet being delimited by an edge oriented perpendicularly with respect to the longitudinal axis of the core at the distal free end of the bristle-carrying portion of the core” see Figure below.

    PNG
    media_image1.png
    332
    713
    media_image1.png
    Greyscale

In response to applicant’s argument that it would not have been obvious to trim a facet to obtain an edge oriented perpendicularly with respect to the longitudinal axis of the core, Gueret ‘439 already teaches trimming a facet to obtain an edge oriented perpendicularly to the longitudinal axis as shown above.  Gueret ‘439 does not disclose the widest part of the facet being situated closer to the distal end than the proximal end, which was then modified by Gueret ‘950 which teaches a facet having both the widest part located closer to the distal end and located closer to the proximal end as known in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             6/30/2021